UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1162


DEBBIE WASHINGTON,

                       Plaintiff – Appellant,
          v.

PATRICK R. DONAHOE, Postmaster General for the United
States Postal Service Capital Metro Area; PRINCE JONES;
ANNETTA   WALLACE,  Retired;  IDA  STRUGELL;  TONI  GRIER,
Retired; FRANCES C. LAMER; JENNIFER GREEN; ROCHELL TALLEY;
WILLIAMS JACOB; WILLIAM MOONEY; U.S. POSTAL SERVICE,
Postmaster General; ROBERT HARNEST, NALC 142 Branch;
ELLEN S. SALTZMAN, Arbitrator; TIMOTHY W. DOWDY, National
Business Agent; ROBERT WILLIAMS, NALC-142; ALTON BRANSON,
NALC 142; NIGEL MCCLEAN,

                       Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00339-DKC)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debbie Washington, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Nathaniel Cohen, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Debbie Washington appeals the district court’s orders

denying relief on her complaint and denying reconsideration.                We

have     reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Washington v. Donahoe, No. 8:13-cv-00339-DKC (D. Md.

Feb. 4, 2014).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2